                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION
                                      CIVIL ACTION NO. 5:21-CV-00048-KDB-DSC


               BENNIE ROBERT ANDERSON,                           )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
               v.                                                )
                                                                 )                   ORDER
               PARKWAY ACQUISITION CORP. et.                     )
               al.,                                              )
                                                                 )
                                  Defendants.                    )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Thomas E. Strelka]” (document #18) filed March 26, 2021. For the reasons set forth

              therein, the Motion will be granted


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Kenneth D. Bell.


                         SO ORDERED.


Signed: March 29, 2021




                     Case 5:21-cv-00048-KDB-DSC Document 19 Filed 03/29/21 Page 1 of 1
